     Case 1:17-cr-10320-NMG Document 78 Filed 02/12/21 Page 1 of 10



                   United States District Court
                    District of Massachusetts

                                    )
United States of America,           )
                                    )
         Plaintiff,                 )
                                    )
         v.                         )    Criminal Action No.
                                    )    17-10320-NMG
Alex Fraga,                         )
                                    )
         Defendant.                 )
                                    )



                         MEMORANDUM & ORDER

GORTON, J.

     Presently before the Court is a motion of defendant Alex

Fraga (“Fraga” or “defendant”) to vacate, set aside or correct

his sentence pursuant to 28 U.S.C. § 2255.       Fraga claims he is

entitled to relief due to a violation of his Sixth Amendment

right to effective assistance of counsel.       For the reasons that

follow, defendant’s motion will be denied.

I.   Background

     In August, 2017, a criminal complaint was filed charging

Fraga with one count of Possession of Fentanyl and Heroin with

Intent to Distribute in violation of 21 U.S.C. § 841(a)(1) and

one count with Attempted Possession of Fentanyl and Heroin with

Intent to Distribute in violation of 21 U.S.C. § 846.         The

government subsequently filed an information in October, 2017,

                                  -1-
     Case 1:17-cr-10320-NMG Document 78 Filed 02/12/21 Page 2 of 10



charging Fraga with one count of Conspiracy to Distribute

Fentanyl and Heroin in violation of 21 U.S.C. § 846 and a

forfeiture allegation under 21 U.S.C. § 853.       The charges were

brought following an investigation in which it was allegedly

discovered that Fraga distributed heroin and fentanyl in the

Cape Cod area of Massachusetts and that two of those

distributions resulted in non-fatal overdoses.

    In November, 2017, Fraga signed a written plea agreement in

which he pled guilty to the allegations in the information.           The

parties agreed, inter alia, that Fraga’s base offense level

under the United States Sentencing Guidelines (“USSG”) would be

increased by four levels pursuant to USSG § 5K2.2 because his

actions caused two non-fatal overdoses.      In June, 2019, this

Court sentenced Fraga to a term of 131 months imprisonment

followed by five years of supervised release.

    Fraga now requests that his sentence be vacated pursuant to

28 U.S.C. § 2255 because his counsel Stephen Neyman (“Attorney

Neyman” or “plea counsel”) rendered ineffective assistance with

respect to his guilty plea and sentencing in violation of

Fraga’s constitutional rights.




                                  -2-
     Case 1:17-cr-10320-NMG Document 78 Filed 02/12/21 Page 3 of 10



II. Analysis

    A. Legal Standard

    Section 2255 enables a prisoner in federal custody to move

the sentencing court to vacate, set aside or correct their

sentence if, inter alia, it was imposed in violation of the

Constitution or is otherwise subject to collateral attack. 28

U.S.C. § 2255(a); David v. United States, 134 F.3d 470, 474 (1st

Cir. 1998).    To be entitled to relief under § 2255, the

petitioner bears the burden of establishing the need for relief

and must present “exceptional circumstances” that make the need

for redress “evident.” David, 134 F.3d at 474 (citing Hill v.

United States, 368 U.S. 424, 428 (1962)).

    A claim of ineffective assistance of counsel, rooted in the

Sixth Amendment, may be raised in a motion under § 2255. Rivera-

Rivera v. United States, 844 F.3d 367, 372 (1st Cir. 2016).           In

the context of a guilty plea, a successful claim of ineffective

assistance of counsel requires a defendant to show that

1) counsel’s representation fell below an objective standard of

reasonableness and 2) there is a reasonable probability that but

for counsel’s errors the defendant would not have pled guilty

and would have insisted on going to trial. United States v.

Rivera-Cruz, 878 F.3d 404, 410 (1st Cir. 2017) (internal

citations omitted).    Judicial scrutiny of counsel’s performance


                                  -3-
     Case 1:17-cr-10320-NMG Document 78 Filed 02/12/21 Page 4 of 10



“must be highly deferential” and a strong presumption exists

that counsel was competent. See Strickland v. Washington, 466

U.S. 668, 689–90 (1984); see also Knight v. Spencer, 447 F.3d 6,

15 (1st Cir. 2006) (noting that petitioner must show that his

“counsel’s choice was so patently unreasonable that no competent

attorney would have made it”) (internal citation omitted).

    B. Application

         1. Failure to Investigate and Advise

    Fraga asserts multiple arguments with respect to his first

two alleged grounds for ineffective assistance of counsel.

First, he argues that Attorney Neyman failed to conduct an

independent investigation or request sufficient discovery to

adequately advise him to plead guilty.      Second, Fraga asserts

that Neyman failed to investigate the two overdoses of which the

government did not have overwhelming evidence of his “but-for”

responsibility.   Third, Fraga contends that Neyman failed to

research the proof of causation required to initiate the 20-year

mandatory minimum under 21 U.S.C. § 841(b)(1)(A) and, as a

result, he agreed to a four-level enhancement under USSG § 5K2.2

in the plea agreement.    Fraga claims that he was not provided

“any advice at all” on the causation requirement.




                                  -4-
     Case 1:17-cr-10320-NMG Document 78 Filed 02/12/21 Page 5 of 10



    As an initial matter, Fraga does not explain what

independent investigation or discovery Attorney Neyman failed to

undertake.   Without specific facts supporting his claim, Fraga’s

complaints

    amount to mere “bald” assertions without sufficiently
    particular and supportive allegations of fact.

Barrett v. United States, 965 F.2d 1184, 1186 (1st Cir. 1992)

(internal citation omitted).

    Nevertheless, Fraga’s claim of an insufficient

investigation is contradicted by plea counsel’s affidavit and

the record as a whole.    Attorney Neyman states in his sworn

affidavit that, although he did not independently investigate

the two non-fatal drug overdoses, he was “provided with some

detail” of them by the government “at a very early date.”

Attorney Neyman also affirms that he researched the 20-year

mandatory minimum sentence and informed his client “that the

safest way to avoid the [mandatory minimum] was to plead guilty

to the information and waive indictment.”       Although counsel

admits he has “no specific recollection” of explaining the

government’s burden of proof with respect to the two overdoses,

he recalls discussing with Fraga, prior to his guilty plea, the

government’s general burden of proving beyond a reasonable doubt

all elements of the charge.




                                  -5-
     Case 1:17-cr-10320-NMG Document 78 Filed 02/12/21 Page 6 of 10



    Fraga acknowledges that he consulted with his counsel and

understood the terms of the plea agreement and how the

guidelines applied in his specific case.       He also did not object

to or seek to correct the record with respect to the

government’s description of the overdoses despite having the

opportunity to do so at his sentencing.

    Moreover, Fraga has not shown prejudice from his counsel’s

allegedly deficient performance. See Janosky v. St. Amand, 594

F.3d 39, 49 (1st Cir. 2010) (“Where, as here, the result of

counsel’s failure to investigate is wholly speculative,

Strickland’s prejudice prong is not satisfied.”).        Even if Fraga

had objected to the four-level enhancement during plea

negotiations, the government would have sought to impose it at

sentencing and the Court concluded there was a sufficient

factual basis to warrant the enhancement.       Because Fraga would

have been facing a guideline range for sentencing of 262 to 327

months had he been convicted at trial, there is no reasonable

probability that he would have insisted on going to trial. See

United States v. Rivera-Cruz, 878 F.3d 404, 410 (1st Cir. 2017)

(rejecting defendant’s claim that he would have gone to trial

had he known his plea agreement lacked consideration where the

court found that the plea agreement provided him substantial

benefits).



                                  -6-
     Case 1:17-cr-10320-NMG Document 78 Filed 02/12/21 Page 7 of 10



         2. Government’s Burden

    Fraga next contends that his counsel failed to require the

government to satisfy its burden of proving that the two non-

fatal overdoses resulted in “significant physical injury”

attributable to the defendant.     Fraga claims that Attorney

Neyman advised him to agree to a four-level enhancement to his

offense level under the USSG for the overdoses without advising

him about the government’s burden and without eliciting

discovery relative to the government’s proof of substantial

injury or causation.   He adds that the Court did not describe

his right to put the government to its proof beyond a reasonable

doubt on each element of the crime charged.

    Fraga offers no support for his contention of deficient

performance, nor of prejudice if it happened.       He claims he was

prejudiced because, without the “significant physical injury”

enhancement under USSG § 5K2.2, the applicable sentencing

guideline range was 135-168 months imprisonment instead of

210-262 months with the enhancement.      As noted above, however,

Fraga would have been facing a sentence of more than 15 years

(180 months) without the benefit of the plea and cooperation

agreements.   Accordingly, Fraga has not met his burden under

habeas corpus jurisprudence.




                                  -7-
     Case 1:17-cr-10320-NMG Document 78 Filed 02/12/21 Page 8 of 10



         3. Sentencing Disparity

    Fraga also protests that his counsel failed to object or

move for a downward departure based on the disparity in the

sentences of his allegedly more culpable co-defendants, Kevin

Fraga and James Ramirez.    He explains that the government sought

an enhancement under USSG §5K2.2 only for him even though all

three defendants were similarly situated, to his prejudice.

Specifically, while Fraga was sentenced to 131 months

imprisonment, Kevin Fraga received a sentence of 45 months and

Ramirez received a sentence of 66 months.

    The record conclusively demonstrates, however, that

Attorney Neyman at sentencing 1) argued for a departure based on

the likely sentencing disparity, 2) noted that Fraga’s co-

defendants were higher up in the drug trafficking organization

but that the four-level enhancement under USSG § 5K2.2 had not

been applied to them and 3) described the respective sentences

as “patently disparate and completely unfair.”        The Court also

specifically cited plea counsel’s mitigating arguments when it

departed downward from the applicable USSG range.        Consequently,

Fraga’s claim is without merit.




                                  -8-
     Case 1:17-cr-10320-NMG Document 78 Filed 02/12/21 Page 9 of 10



    C. Evidentiary Hearing

    Finally, Fraga requests an evidentiary hearing on the

issues he raised in his motion.     The Court concludes, however,

that the record provides a sufficient basis for resolving the

matter without a hearing. See United States v. Butt, 731 F.2d

75, 77 (1st Cir. 1984) (stating that a court may dismiss a §

2255 petition without a hearing if it is contradicted by the

record, inherently incredible or if the petitioner has failed to

provide “specific and detailed supporting facts”).        As detailed

above, many of petitioner's allegations are presented in

conclusory fashion or are flatly contradicted by the record.

Further, the Court presided over the petitioner’s change of plea

hearing and sentencing and is thoroughly familiar with the case,

rendering an additional hearing unnecessary. See Ouellette v.

United States, 862 F.2d 371, 377 (1st Cir. 1988) (“[N]o

[evidentiary] hearing is required where the district judge is

thoroughly familiar with the case as, for example, when he

presides at both a change of plea hearing and sentencing.”).




                                  -9-
     Case 1:17-cr-10320-NMG Document 78 Filed 02/12/21 Page 10 of 10



                                 ORDER

    For the foregoing reasons, the motion of defendant to

vacate his sentence pursuant to 28 U.S.C. § 2255 (Docket No. 63)

is DENIED and his petition is DISMISSED.




So ordered.



                                         \s\ Nathaniel M. Gorton
                                         Nathaniel M. Gorton
                                         United States District Judge



Dated February 12, 2021




                                  -10-
